If a debtor do not direct the application of a payment, his creditor may place it to what account he pleases.The court ruled that where a person pays money to a creditor, who has demands against him on two accounts, the creditor may place it to which he pleases, unless the debtor direct its application.[2] See decisions relative to the application of money paid on account, Clark v. Burdett, 2 Hall, 191; Hall v. Constant, 2 Hall, 185; doctrine considered and discussed In case of Stone v. Seymour, 15 Wend. 19; Paterson v. Sale, 9 Cow. 747; Seymour v. Van Slyck, in Error, 19 Wend. 19; 3 Sumn. R. 98; 9 Wheat. 120; Allen v. Culver, 3 Denio, 284; Cowperthwaits v. Sheffield, 1 Sandf. Rep. 416; Niagara Bank v. Roosevelt, 9 Cow. 409; Baker v. Stackpoole, 9 Cow. 420; Van Pansselear Ex. v. Roberts, 5 Denio, 410; Pattison v. Hull, 9 Cow. 141; People v. County of New York, 5 Cow. 331; Roberts v. Garnie, 3 Cai. R. 14.